Exhibit 10.2
KENNAMETAL INC.
DIRECTORS STOCK INCENTIVE PLAN
As Amended and Restated on December 30, 2008
ARTICLE I
General Provisions
     Section 1.1 Establishment and Purpose. Kennametal Inc. (the “Company”)
established and maintains the Kennametal Inc. Directors Stock Incentive Plan
(the “Plan”) pursuant to which each member of the Board of Directors of the
Company who is not an employee of the Company or any of its subsidiaries (a
“Non-Employee Director”) shall be eligible: (a) to elect to receive shares of
the Company’s capital stock, par value $1.25 per share (the “Capital Stock”), in
lieu of cash compensation; and (b) through an election to defer receipt of
compensation to be earned by such Non-Employee Director, to have Stock Credits
(as hereinafter defined) credited to an account established for such
Non-Employee Director by the Company. The purpose of the Plan is to assist the
Company in attracting, retaining and motivating highly qualified Non-Employee
Directors and to promote identification of, and align Non-Employee Directors’
interests more closely with, the interests of the stockholders of the Company.
The Plan is amended and restated as set forth herein to comply with Section 409A
(as hereinafter defined).
     Section 1.2 Definitions. In addition to the terms previously or hereafter
defined herein, the following terms when used herein shall have the meaning set
forth below:
     “Board” shall mean the Board of Directors of the Company.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute thereto.
     “Committee” shall mean the committee of the Board appointed by the Board to
administer the Plan. Unless otherwise determined by the Board, the Committee
shall be the Nominating/Corporate Governance Committee of the Board.
     “Compensation” shall mean all cash fees to be paid to a Non-Employee
Director for service rendered to the Company as a director (including services
on any Committee of the Board of Directors for which committee fees are
specifically authorized), but excluding Deferred Compensation.
     “Deferred Compensation” shall mean Compensation that is deferred pursuant
to the Kennametal Inc. Deferred Fee Plan for Outside Directors, as amended.
     “Fair Market Value” shall mean, as of any date, the mean of the highest and
lowest sales prices for the Capital Stock as reported in the New York Stock
Exchange—Composite

 



--------------------------------------------------------------------------------



 



Transactions reporting system for the date in question or, if no sales were
effected on such date, on the next preceding date on which sales were effected.
     “Plan Year” shall mean the twelve-month period beginning January 1 and
ending December 31 in any particular year.
     “Section 409A” shall mean Section 409A of the Code, the regulations and
other binding guidance promulgated thereunder.
     “Separation from Service” shall mean the Non-Employee Director’s death,
retirement or other termination of service with the Company and all of its
controlled group members within the meaning of Section 409A. For purposes
hereof, the determination of controlled group members shall be made pursuant to
the provisions of Section 414(b) and 414(c) of the Code; provided that the
language “at least 50 percent” shall be used instead of “at least 80 percent” in
each place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas.
Reg. § 1.414(c)-2. Whether the Non-Employee Director has a Separation from
Service will be determined based on all of the facts and circumstances and in
accordance with the guidance issued under Section 409A.
     “Stock Credit” shall mean a credit that is equivalent to one share of
Capital Stock.
     Section 1.3 Administration. The Plan shall be administered by the
Committee. The Committee shall serve at the pleasure of the Board of Directors.
A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members of the Committee present at any meeting at which a
quorum is present, or acts approved in writing by a majority of the members of
the Committee, shall be deemed the acts of the Committee. The Committee is
authorized and has sole authority and discretion to interpret and construe the
Plan, to make all determinations and take all other actions necessary or
advisable for the administration of the Plan, and to delegate to employees of
the Company or any subsidiary the authority to perform administrative functions
under the Plan; provided, however, that the Committee shall have no authority to
determine the persons entitled to receive Capital Stock or Stock Credits under
the Plan nor the timing, amount or price of Capital Stock or Stock Credits
issued under the Plan.
     Section 1.4 Eligibility. An individual who is a Non-Employee Director shall
be eligible to participate in the Plan.
     Section 1.5 Capital Stock Subject to the Plan. The maximum number of shares
of Capital Stock that may be issued pursuant to the Plan is 400,000. Capital
Stock to be issued under the Plan may be either authorized and unissued shares
of Capital Stock or shares of Capital Stock held in treasury by the Company.
ARTICLE II
Elections and Distributions
     Section 2.1 Elections to Receive Capital Stock from Compensation. Any
Non-Employee Director may elect in writing, on a form prescribed by the
Committee, to receive Capital Stock under this Plan in lieu of all or a portion
of the Compensation otherwise payable to such Non-Employee Director in any Plan
Year (a “Stock Acquisition Election”). If a Non-

2



--------------------------------------------------------------------------------



 



Employee Director makes a Stock Acquisition Election, the Non-Employee Director
shall receive, on the date that the Compensation otherwise would have been paid,
the number of shares of Capital Stock that could have been purchased on that
date based on the amount of Compensation subject to the Stock Acquisition
Election and the Fair Market Value of the Capital Stock on that date, rounded up
to the nearest whole share. In the absence of a Stock Acquisition Election, all
Compensation shall be paid to the Non-Employee Director in cash in accordance
with the Company’s policies and procedures. Certificates for Capital Stock
acquired by the Non-Employee Director pursuant to a Stock Acquisition Election
shall be issued quarterly following the period during which such Capital Stock
is acquired, as provided above.
     Section 2.2 Elections to Receive Stock Credits from Deferred Compensation.
Any Non-Employee Director may elect in writing, on a form prescribed by the
Committee, to receive Stock Credits under this Plan in any Plan Year with
respect to all or a portion of the Compensation otherwise payable to the
Non-Employee Director in that Plan Year (a “Stock Credit Election”). If a
Non-Employee Director makes a Stock Credit Election, an account established for
the Non-Employee Director and maintained by the Company shall be credited with
that number of Stock Credits equal to the number of shares of Capital Stock
(including fractions of a share to four decimal places) that could have been
purchased with the amount of Compensation subject to a Stock Credit Election
based on the Fair Market Value of the Capital Stock on the day that the
Compensation would have been paid to the Non-Employee Director. . The Committee
may establish one or more Stock Credit accounts for a Non-Employee Director as
deemed necessary or appropriate for the proper administration of the Plan.
     Section 2.3 Terms and Conditions of Elections. A Stock Acquisition Election
or Stock Credit Election (an “Election”) shall be subject to the following terms
and conditions, as applicable:
     (a) An Election for a Plan Year shall be in writing and shall be
irrevocable for the applicable Plan Year; and
     (b) An Election shall be effective for any Plan Year only if made on or
prior to December 31st of the calendar year immediately preceding the beginning
of the Plan Year to which the Election relates (or such other date as permitted
by the Committee to the extent consistent with Section 409A). A Non-Employee
Director who first becomes eligible to participate in the Plan may file an
Election (“Initial Election”) at any time prior to the 30-day period following
the date on which the Non-Employee Director initially becomes eligible to
participate in the Plan. With respect to a Stock Credit Election, any such
Initial Election shall only apply to Compensation earned and payable for
services rendered after the date on which the Stock Credit Election is delivered
to the Company. Accordingly, if a Stock Credit Election is made in the
first-year of eligibility but after the beginning of the Plan Year, then, with
respect to Compensation that is earned based on a specific performance period,
the Initial Election shall only apply to the total amount of any such
Compensation multiplied by the ratio of (i) the number of days remaining in the
performance period after the Stock Credit Election to (ii) the total number of
days in the performance period; and

3



--------------------------------------------------------------------------------



 



     (c) Except as otherwise specifically provided in an Election form, an
Election shall remain in effect only for the Plan Year to which it applies..
     Section 2.4 Adjustment of Stock Credit Accounts.
     (a) Cash Dividends—As of the date that any cash dividend is paid to
stockholders of the Company, the Non-Employee Director’s Stock Credit account
shall be credited with additional Stock Credits equal to the number of shares of
Capital Stock (including fractions of a share to four decimal places) that could
have been purchased on that date with the dividends paid on the number of shares
of Capital Stock equal to the number of Stock Credits in such Non-Employee
Director’s account based on the Fair Market Value of the Capital Stock on that
date.
     (b) Stock Dividends—In the event that a dividend shall be paid upon the
Capital Stock of the Company in shares of Capital Stock, the number of Stock
Credits in each Non-Employee Director’s Stock Credit account shall be adjusted
by adding thereto additional Stock Credits equal to the number of shares of
Capital Stock which would have been distributable on the Capital Stock
represented by Stock Credits if such shares of Capital Stock had been
outstanding on the date fixed for determining the stockholders entitled to
receive such stock dividend.
     (c) Other Adjustments—In the event that the outstanding shares of Capital
Stock of the Company shall be changed into or exchanged for a different number
or kind of shares of stock or other securities of the Company or of another
corporation, whether through reorganization, recapitalization, stock split-up,
combination of shares, merger or consolidation, then there shall be substituted,
for the shares of Capital Stock represented by Stock Credits, the number and
kind of shares of stock or other securities which would have been substituted
therefor if such shares of Capital Stock had been outstanding on the date fixed
for determining the stockholders entitled to receive such changed or substituted
stock or other securities.
     In the event there shall be any change, other than specified in this
Section 2.4, in the number or kind of outstanding shares of Capital Stock of the
Company or of any stock or other securities into which such Capital Stock shall
be changed or for which it shall have been exchanged, then, if the Board of
Directors shall determine, in its discretion, that such change equitably
requires an adjustment in the number of Stock Credits or the Capital Stock
represented by such Stock Credits, such adjustment shall be made by the Board of
Directors and shall be effective and binding for all purposes of the Plan and on
each outstanding Stock Credit account.
     Section 2.5 Change in Control. In the event of any threatened or actual
change in control of the Company (as set forth in the Deferred Compensation
Plan), issued and outstanding shares of Capital Stock equal to the aggregate
number of Stock Credits in each Non-Employee Director’s Stock Credit account
shall be contributed to a “rabbi trust” (within the meaning of Rev. Proc. 92-64)
established by the Corporation. Any such trust shall be established as a grantor
trust, of which the Corporation is the grantor, within the meaning of subpart E,
part I, subchapter J, chapter 1, subtitle A of the Internal Revenue Code of
1986. Notwithstanding the

4



--------------------------------------------------------------------------------



 



foregoing provisions of this Section 2.5 or any provision of the Plan to the
contrary: (i) no assets shall be set aside in the deferred compensation trust or
any other trust if the provisions of such trust restrict the assets of the trust
in a manner that would result in a transfer of property as provided under
Section 409A(b)(2) of the Code (relating to the employer’s financial health) or
Section 409A(b)(3) of the Code (relating to the funding status of the employer’s
defined benefit plans); and (ii) no contribution to any such trust may be made
during any “restricted period” within the meaning of Section 409A(b)(3) of the
Code.
     Section 2.6 Distribution of Stock Credits. The distribution of Stock Credit
accounts shall be subject to the following terms and conditions:
     (a) Unless a Non-Employee Director has selected a different payment option
as set forth below, upon the date of such Non-Employee Director’s Separation
from Service (other than by reason of such Non-Employee Director’s death) , the
Company shall issue to such Non-Employee Director that number of shares of
Capital Stock equal to the whole number of Stock Credits in such Non-Employee
Director’s Stock Credit account and cash equal to the fractional Stock Credits
in such account multiplied by the Fair Market Value of the Capital Stock as of
the date of Separation from Service.
     (b) In accordance with the procedures established by the Committee, a
Non-Employee Director may elect, in his or her Stock Credit Election, to receive
the Capital Stock represented by such Stock Credits in accordance with one of
the following methods of payment: (i) in full on a specified date; or (ii) in
full or in monthly or annual installments beginning upon the Non-Employee
Director’s Separation from Service. Installment payments shall be made in
substantially equal amounts over the period of months/years elected by the
Non-Employee Director and shall be paid monthly/annually beginning on the date
of the Non-Employee Director’s Separation from Service and continuing on each
succeeding monthly/annual anniversary date thereof until fully paid.
     (c) Subject to such restrictions as may be established by the Committee, in
its discretion, a Non-Employee Director may modify a prior distribution election
by submitting a subsequent written distribution election (on a form approved and
prescribed by the Committee); provided, however, a prior distribution election
may only be changed if the following requirements are satisfied: (i) the change
will not take effect until twelve (12) months after the election is made;
(ii) the change must be made at least twelve (12) months prior to the previously
scheduled payment date (or initial scheduled payment date in the case of
installment payments); and (iii) the payment with respect to which the change is
made must be deferred for at least five (5) years from the date the payment
would otherwise have been made (or initial scheduled payment date in the case of
installment payments); provided, further, the Committee may, in its discretion,
authorize a Non-Employee Director to change a distribution election under any
applicable transition rule authorized under Section 409A to the extent
consistent therewith.
     Section 2.7 Distributions on Death. In the event of the death of a
Non-Employee Director, the Stock Credit account to which he or she was entitled
shall be converted to cash and distributed in a lump sum to such person or
persons or the survivors thereof, including corporations, unincorporated
associates or trusts, as the Non-Employee Director may have

5



--------------------------------------------------------------------------------



 



designated (unless such transaction will result in liability under Section 16 of
the Exchange Act, or any successor law, in which case the Stock Credit account
will be converted to shares of Capital Stock, rounded up to the nearest whole
share, and so distributed). All such designations shall be made in writing,
signed by the Non-Employee Director and delivered to the Company. A Non-Employee
Director may from time to time revoke or change any such designation by written
notice to the Company. If there is no unrevoked designation on file with the
Company at the time of the Non-Employee Director’s death, or if the person or
persons designated therein shall have all predeceased the Non-Employee Director
or otherwise ceased to exist, such distributions shall be made to the
Non-Employee Director’s estate. Any distribution under this Section 2.7 shall be
made on the 30th day following the date of the Non-Employee Director’s death (or
the next business day if such day is not a business day). In any case in which
the Non-Employee Director’s Stock Credit account is to be converted to cash
pursuant to this Section 2.7, such cash amount shall be determined by
multiplying the number of whole and fractional shares of Capital Stock to which
the Non-Employee Director’s Stock Credit account is equivalent by the Fair
Market Value of the Capital Stock on the date of death.
ARTICLE III
Miscellaneous Provisions
     Section 3.1 Amendment and Discontinuance. The Board of Directors may alter,
amend, suspend or discontinue the Plan, provided that no such action shall
deprive any person without such person’s consent of any rights theretofore
granted pursuant hereto. Notwithstanding the foregoing or any provision of this
Plan to the contrary, that the Board of Directors may, in its sole discretion
and without the Non-Employee Director’s consent, modify or amend the terms of
the Plan or an Election, or take any other action it deems necessary or
advisable, to cause the Plan to comply with Section 409A (or an exception
thereto). The Board of Directors may, in its discretion, submit any proposed
amendment to the Plan to the stockholders of the Company for approval and shall
submit proposed amendments to the Plan to the stockholders of the Company for
approval if such approval is required in order for the Plan to comply with
Rule 16b-3 of the Exchange Act (or any successor rule).
     Section 3.2 Compliance with Governmental Regulations. Notwithstanding any
provision of the Plan or the terms of any agreement entered into pursuant to the
Plan, the Company shall not be required to issue any shares hereunder prior to
registration of the shares subject to the Plan under the Securities Act of 1933
or the Exchange Act, if such registration shall be necessary or before
compliance by the Company or any participant with any other provisions of either
of those acts or of regulations or rulings of the Securities and Exchange
Commission thereunder, or before compliance with other federal and state laws
and regulations and rulings thereunder, including the rules of the New York
Stock Exchange, Inc. The Company shall use its best efforts to effect such
registrations and to comply with such laws, regulations and rulings forthwith
upon advice by its counsel that any such registration or compliance is
necessary.
     Section 3.3 Compliance with Section 16. With respect to persons subject to
Section 16 of the Exchange Act, transactions under this Plan are intended to
comply with all applicable conditions of Rule 16b-3 (or its successor rule). To
the extent that any provision of the Plan or any action by the Board of
Directors or the Committee fails to so comply, it shall be

6



--------------------------------------------------------------------------------



 



deemed null and void to the extent permitted by law and to the extent deemed
advisable by the Committee.
     Section 3.4 Non-Alienation of Benefits. No right or interest of a
Non-Employee Director in a Stock Credit account under the Plan may be sold,
assigned, transferred, pledged, encumbered or otherwise disposed of except as
expressly provided in the Plan; and no interest or benefit of any Non-Employee
Director under the Plan shall be subject to the claims of creditors of the
Non-Employee Director.
     Section 3.5 Withholding Taxes. To the extent required by applicable law or
regulation, each Non-Employee Director must arrange with the Company for the
payment of any federal, state or local income or other tax applicable to the
receipt of Capital Stock or Stock Credits under the Plan before the Company
shall be required to deliver to the Non-Employee Director a certificate for
Capital Stock free and clear of all restrictions under the Plan.
     Section 3.6 Funding. No obligation of the Company under the Plan shall be
secured by any specific assets of the Company, nor shall any assets of the
Company be designated as attributable or allocated to the satisfaction of any
such obligation. To the extent that any person acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured creditor of the Company. Notwithstanding any
provision of this Plan to the contrary, if the Company maintains a separate
trust fund or otherwise set asides assets to assure its ability to pay any
benefits due under this Plan, neither the Non-Employee Director nor the
Non-Employee Director’s beneficiary shall have any legal or equitable ownership
interest in, or lien on, such trust fund, investment or any other asset of the
Company.
     Section 3.7 Section 409A.
     (a) The provisions of this Plan and all elections made hereunder shall be
administered, interpreted and construed in a manner necessary in order to comply
with Section 409A or an exception thereto (or disregarded to the extent such
provision cannot be so administered, interpreted or construed). It is intended
that distribution events authorized under this Plan qualify as a permissible
distribution events for purposes of Section 409A, and the Plan shall be
interpreted and construed accordingly in order to comply with Section 409A. The
Company reserves the right to accelerate, delay or modify distributions to the
extent permitted under Section 409A.
     (b) For purposes of Section 409A and the Plan: (i) the right to installment
payments shall be treated as the right to a single payment for purposes of
distribution and/or deferral elections; and (ii) a payment shall be treated as
made on the scheduled payment date if such payment is made at such date or a
later date in the same calendar year or, if later, by the 15th day of the third
calendar month following the scheduled payment date. Except as specified in
Section 2.6, a Non-Employee Director shall have no right to designate the date
of any payment under the Plan. Notwithstanding any provision herein to the
contrary, if a Non-Employee Director is a “specified employee” for purposes of
Section 409A (as determined in accordance with the procedures established by the
Company), any payment to the Non-Employee Director due upon

7



--------------------------------------------------------------------------------



 



Separation from Service will be delayed for a period of six months after the
date of the Non-Employee Director’s Separation from Service (or, if earlier, the
death of the Non-Employee Director). Any payment that would otherwise have been
due or owing during such six-month period will be paid on the first business day
of the seventh month following the date of Separation from Service.
     (c) Notwithstanding any provision of the Plan to the contrary contained
herein and with respect to deferred compensation benefits that were earned and
vested under this Plan prior to January 1, 2005 (as determined under
Section 409A , “Grandfathered Benefits”), such Grandfathered Benefits shall be
governed and administered solely by the terms of the Plan as in effect on
December 31, 2004 as if such plan were a separate plan (“Grandfathered Plan”, a
copy of which attached hereto as Appendix I). No amendments or other
modifications shall be made to the Grandfathered Plan except as specifically
provided therein and as set forth in a separate writing thereto, and no
amendment or modification to the Plan shall be construed as an amendment or
modification to the Grandfathered Plan.
     (d) Notwithstanding any provision of this Plan to the contrary, to the
extent the timing of any benefit payment due under this Plan was modified
pursuant to the transition guidance provided by the Internal Revenue Service
concerning the time and form of payment, any such modification shall only apply
to amounts that would not otherwise be payable in 2008 and may not cause an
amount to be paid in 2008 that would not otherwise be paid in 2008. To the
extent any such payment cannot be made in 2008 under the transition guidance,
such payment will be made in January 2009.
     Section 3.8 Governing Law. The Plan shall be governed by and construed and
interpreted in accordance with the internal laws of the Commonwealth of
Pennsylvania, without regard to its conflict of law provisions.
     Section 3.9 Effective Date of Plan. The Plan became effective upon approval
and adoption of the Plan by the holders of a majority of the outstanding shares
of Capital Stock of the Company at the 1992 annual meeting of stockholders. The
Plan as herein amended and restated shall be effective as of the date set forth
on the signature page hereto.
[Signature on Following Page]

8



--------------------------------------------------------------------------------



 



     This amendment and restatement of the Plan has been duly executed by the
undersigned and is effective this 30th day of December, 2008.

            Kennametal Inc.
      By:   /s/ David W. Greenfield         Title: Vice President, Secretary and
General
          Counsel             

9